DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on January 7, 2022.
Claims 1-9 are pending.
Claims 1, 4 and 7 have been amended.

Response to Amendment
Claim Objections
Claims 1, 4 and 7 are objected to because of the following informalities:
Claims 1, 4 and 7 state “the domain component modelers”. In the interest of clarity, it is suggested that this limitation be amended to “the plurality of domain component modelers”.
Claims 1, 4 and 7 state “the service layer”. In the interest of clarity, it is suggested that this limitation be amended to “the service layer code”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy et al. (US 10,230,571) in view of Bergeron et al. (US 2011/0126118) in view of Khambay et al. (US 2018/0165070) and in further view of Brunswig et al. (US 8,726,229).

With respect to Claim 1, Rangasamy et al. disclose:
receiving, a plurality of micro services designs of a plurality of applications pertaining to one or more technologies for one or more domains; (creating/refining an API definition (designs) for each microservice of a plurality of microservices, Abstract, lines 1-3 and Column 37, lines 55-61; microservices implement a set of focused and distinct features or functions (plurality of applications) and conform to/usable in an architectural pattern (technology/domain) in which many dozens or even hundreds of microservices can be independently developed and deployed, Column 1, lines 51-57; a microservice is often organized around a business capability (technology/domain), Column 1, lines 57-59)
modelling, by using a plurality of component modelers, one or more domain components that are created and configured based on the plurality of micro services designs of the plurality of applications; (processing of the orders model schema generates the example model which contain HTTP operations (one or more domain components) shown in Figure 26, Column 43, lines 8-11; each microservice processes a separate model schema (plurality of micro services designs of the plurality of applications))
(using the interface shown in Figure 26 to test the functionality (plurality of rules) of GET, DELETE, PUT for iterative development of microservices (plurality of microservices designs of the plurality of applications), Column 43, lines 16-22) wherein the one or more domain components are modeled using a plurality of domain component modelers; (HTTP operations such as GET, DELETE, PUT and POST (domain components) are modeled using components such as “id”, “order, “quantity, order_status”, etc. (plurality of domain component modelers))
generating, using one or more code generators, at least (i) a plurality of codes implementing a plurality of functional logics and (ii) a plurality of configuration files, for the plurality of micro services designs of the plurality of applications, (the development framework automatically generates a controller, router, models according to the model schemas, configuration and validation data, sample data, test cases and implementation files (code implementing a plurality of functional logics) for the API server application(s), Column 40, lines 49-61) wherein the plurality of codes are generated according to the one or more modeled domain components of the micro services designs of the plurality of applications satisfying one or more requirements of the plurality of applications; (the implementation files (code generated) is based on an API definition (modeled domain components), Column 40, lines 49-61; refining the APIs in order to meet the various requirements of its enterprise customers and cloud-based service provider customers, Column 3, lines 3-5; performing testing and iterative development of microservices (satisfying one or more requirements), Column 43, lines 20-22; the development framework facilitates end-to-end API generation (plurality of codes generated) by generating imposters and stub predicates based on the API contract definition (modeled domain components), Column 37, lines 62-67)
containerizing, using a deployment modeler, the plurality of codes for the plurality of micro services designs of the plurality of applications to obtain a plurality of containerized applications; (using container technology to deploy each microservice in a separate container (plurality of containerized applications), Column 38, lines 26-52)
and deploying, the plurality of containerized applications for the plurality of micro services designs into a target deployment environment for execution using the plurality of configuration files. (deploying each microservice in a separate container across a vast pool of compute resources (target deployment environment), Column 38, lines 35-37)
Rangasamy et al. do not disclose:
modelling, by using a plurality of component modelers, at least a set of user interface components;
the domain component modelers are used to generate a service layer code, and wherein the service layer represents backend of the plurality of applications;
deriving, using a plurality of code editors, a plurality of custom codes by customizing the generated plurality of codes based on one or more conditions of the one or more technologies for the one or more domains recommended for the plurality of applications; 

However, Bergeron et al. disclose:
modelling, by using a plurality of component modelers, at least a set of user interface components; (building a model of the user interface (UI) which contains a set of UI elements, Paragraphs 26-28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bergeron et al. into the teaching of Rangasamy et al. to include modelling, by using a plurality of component modelers, at least a set of user interface components in order to facilitate building a customized user interface for applications.
Rangasamy et al. and Bergeron et al. do not disclose:
the domain component modelers are used to generate a service layer code, and wherein the service layer represents backend of the plurality of applications;
deriving, using a plurality of code editors, a plurality of custom codes by customizing the generated plurality of codes based on one or more conditions of the one or more technologies for the one or more domains recommended for the plurality of applications; 
validating, using a plurality of code validators, the plurality of custom codes for the plurality of micro services designs of the plurality of applications by validating the plurality of functional logics of the plurality of custom codes;
However, Khambay et al. disclose:
(using a code editor/customizer on a user’s device(s) (plurality of code editors) to customize the code according to desired operations/features (conditions of the one or more technologies for the one or more domains), Paragraphs 33 and 34)
validating, using a plurality of code validators, the plurality of custom codes for the plurality of micro services designs of the plurality of applications by validating the plurality of functional logics of the plurality of custom codes; (performing test and verification of the filled-in code (custom codes), Paragraph 34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khambay et al. into the teaching of Rangasamy et al. and Bergeron et al. to include deriving, using a plurality of code editors, a plurality of custom codes by customizing the generated plurality of codes based on one or more conditions of the one or more technologies for the one or more domains recommended for the plurality of applications and validating, using a plurality of code validators, the plurality of custom codes for the plurality of micro services designs of the plurality of applications by validating the plurality of functional logics of the plurality of custom codes in order to enable a user to customize the code to desired operations and features and to ensure that the code works with the other existing code. (Khambay et al., Paragraphs 33 and 34)
	Rangasamy et al., Bergeron et al. and Khambay et al. do not disclose:

	However, Brunswig et al. disclose:
the domain component modelers are used to generate a service layer code, and wherein the service layer represents backend of the plurality of applications; (a domain model can represent the set of domain objects (domain component modelers) and the relationships between them where each domain object encapsulates all or at least some of the data and business behavior (service/backend layer) associated with the entity that it represents, Column 1, lines 12-20; business objects (domain component modelers) can include a service adaption that can provide a mapping facility to fill the gap between the provider layer, for example, one or more repositories storing data and data objects (backend/service layer), Column 1, lines 30-34)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brunswig et al. into the teaching of Rangasamy et al., Bergeron et al. and Khambay et al. to include the domain component modelers are used to generate a service layer code, and wherein the service layer represents backend of the plurality of applications in order facilitate access to data and data objects stored in one or more repositories or to provide a mapping facility to fill the gap between a provider layer. (Brunswig et al., Column 1, lines 30-34)

	With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Rangasamy et al. further disclose:
(processing of the orders model schema generates the example model which contain HTTP operations (one or more domain components/data transfer objects) shown in Figure 26, Column 43, lines 8-11; the development framework automatically generates a controller, router, models according to the model schemas, configuration and validation data, sample data, test cases and implementation files (domain components) for the API server application(s), Column 40, lines 49-61)

	With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Rangasamy et al. and Khambay et al. further disclose:
	wherein the plurality of generated codes are used for defining and fetching user workspace for a plurality of users. (Khambay et al., using a code editor/customizer on a user’s device(s) (generated code) to customize the code according to desired operations/features (defining/fetching user workspace), Paragraphs 33 and 34; Rangasamy et al., microservice code is executed to fulfill an interface contract (defining/fetching user workspace), Abstract, lines 4-7)

Claims 4-6 are system claims corresponding to the method claims above (Claims 1-3) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1-3.

Claims 7-9 are non-transitory machine-readable information storage medium claims corresponding to the method claims above (Claims 1-3) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1-3.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
February 14, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191